DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/20 & 09/20/21 has been considered by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-3, 7, 9, 11-12, 14-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Yiu (US Patent Publication 2020/0236605 herein after referenced as Yiu).

Regarding claim 1 and claim 15, Tanikawa discloses:
A cell(Tanikawa, Fig. 4 & [0048] discloses when the moving speed (i.e. reads on motion speed state) of the mobile station (i.e. reads on UE) is high, the time interval for searching for a cell in the LTE system (i.e. reads on target type) is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds (i.e. reads on first target duration) and if no cell of the LTE system is detected within the five seconds (i.e. reads on when no cell of the target type is found within a first target duration, the neighbor cells of the UE comprising having no cell of the target type), the mobile station searches for a cell of the 3G system (i.e. reads on first target cell in neighbor cells); Tanikawa, Figs. 3 & [0051]-[0053] discloses at step S35, it is determined whether a suitable cell has been detected within the cell search time interval and when it has been detected, the method proceeds to ALT1 of Fig. 2 and when it has not been detected or the search time interval is zero, the method proceeds to step S36 and discloses at step S36, the mobile station searches for a cell of the 3G system until the reconnection timer is expired and discloses at step S37, it is determined whether a suitable cell has been detected and when it has been detected, the method proceeds to ALT2 of Fig. 2; Tanikawa, Figs. 2 & [0054]-[0055] discloses for the case of ALT1 of Fig. 2, the mobile station has detected a cell of the LTE system to which the reconnection is to be performed and the mobile station performs the process for re-establishing the connection for the detected cell and discloses for the case of ALT2 of Fig. 2, the mobile station has detected a cell of the 3G system to which the reconnection is to be performed (i.e. reads on selects a first target cell); Tanikawa, Fig. 5 & [0058] discloses the mobile station performs the process shown and among the various functional elements included in the mobile station shows a communication controller, a search time parameter unit, etc.; Tanikawa, [0067] discloses variations, modifications, alterations and substitutions could be conceived by those skilled in the art  and the disclosed invention may be applied to any appropriate mobile communication system where a handover is performed and the devices according to the embodiments of the present invention have been explained by using functional block diagrams however these device may be implemented in hardware, software or combinations thereof.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search for cells of the LTE system and corresponding time interval for searching is based on the movement speed of the mobile station and when no cells of the LTE system is found within the corresponding time interval, the mobile station searches for neighboring cells of the 3G system and when found selects the cell for reconnection).
	Tanikawa discloses performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection but fails to explicitly disclose that the handover is directed towards a reselection or an idle mode handover and therefore fails to disclose “reselection” and as such fails to disclose “cell reselection method” and “searching for a cell of a target type when user equipment (UE) needs to perform cell reselection” and “and reselecting a first target cell in neighbor cells of the UE”.
	In a related field of endeavor, Yiu discloses:
cell reselection method; searching for a cell of a target type when user equipment (UE) needs to perform cell reselection; and reselecting a first target cell in neighbor cells of the UE (Yiu, [0090] discloses the UE can only perform cell selection / reselection (i.e. reads on cell reselection) with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN (i.e. reads on cell of a target type) over a public LTE network (i.e. reads on first target cell) and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network (i.e. reads on reselecting a first target cell in neighbor cells) over the HSDN; Yiu, [0101] discloses the UE can perform a longer measurement window when detecting one or more HSDN (i.e. reads on searching for a cell of a target type) by being triggered by the gNB or being preconfigured and a longer measurement window can be relative to a previous window measurement used for measurement reports on the public LTE network; Yiu, [0096] discloses these condition processed by a UE can include one or more UEs satisfying a mobile/velocity threshold, the HSDN being within a station area or a triggered measurement report comparison between measurement reports of different networks indicating the HSDN measurement above a measurement threshold or above measurements of a non-HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs; Yiu, [0022] discloses a UE can be provided a higher priority for cell selection / reselection to HSDN cells when in a higher mobility state compared to a lower mobility state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search or detection of cells of high speed railway HSDN networks are performed based on the movement speed of the UE and wherein a cell selection or reselection or handover is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanikawa to incorporate the teachings of Yiu for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection as taught by Tanikawa) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection, wherein the process is also utilized for cell reselection and wherein the process utilizes between a high-speed-railway dedicated network and a public LTE network and wherein the UE performs measurements utilizing a measurement window can be preconfigured or triggered by the network device gNB  as taught by Yiu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection (i.e. as taught by both Tanikawa & Yiu) and is dependent upon the specific design incentives, 
Regarding claim 2, Taniwaka in view of Yiu discloses:
The method of claim 1, wherein, when the motion speed state of the UE is a high mobility state, the target type is a cell type of a high-speed-railway dedicated network (Yiu, [0090] discloses the UE can only perform cell selection / reselection with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN over a public LTE network and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network over the HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs).
Regarding claim 3, Taniwaka in view of Yiu discloses:
The method of claim 1, wherein, when the motion speed state of the UE is a non-high mobility state, the target type is a cell type of a non-high-speed-railway dedicated network (Yiu, [0090] discloses the UE can only perform cell selection / reselection with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN over a public LTE network and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network over the HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs).
Regarding claim 7, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: reselecting, in response to the cell of the target type being found within the first target duration, the cell of the target type (Tanikawa, Figs. 3 & [0051] discloses at step S35, it is determined whether a suitable cell has been detected within the cell search time interval and when it has been detected, the method proceeds to ALT1 of Fig. 2 and when it has not been detected or the search time interval is zero, the method proceeds to step S36; Tanikawa, Fig. 2 & [0054] discloses for the case of ALT1 of Fig. 2, the mobile station has detected a cell of the LTE system to which the reconnection is to be performed and the mobile station performs the process for re-establishing the connection for the detected cell).
Regarding claim 9, Taniwaka in view of Yiu discloses:
The method of claim 1, wherein the first target cell is determined according to a measurement result of the neighbor cells of the UE (Yiu, [0096] discloses these condition processed by a UE can include one or more UEs satisfying a mobile/velocity threshold, the HSDN being within a station area or a triggered measurement report comparison between measurement reports of different networks indicating the HSDN measurement above a measurement threshold or above measurements of a non-HSDN).
Regarding claim 11, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: determining the first target duration according to the motion speed state of the UE (Tanikawa, Fig. 4 & [0048] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system).
Regarding claim 12, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: determining the first target duration from a duration set, wherein the duration set comprises at least one duration for searching for the cell of the target type that is specified in a communication protocol (Tanikawa, [0017] discloses a mobile stations includes a storing unit that stores a predetermined correspondence relationship between the mobile communication systems and moving speeds of the mobile station, wherein the cell search is to be performed for the communication systems and the cell search unit performs the cell search for the mobile communication system corresponding to the current moving speed in the correspondence relationship; Tanikawa, Fig. 4 & [0048]-[0049] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system and discloses the cell search time interval corresponding to the current moving speed is determined based on the correspondence relationship such as shown in Fig. 4).
Regarding claim 14, Tanikawa discloses:
User equipment (UE), comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: search, when the UE needs to perform cell(Tanikawa, Fig. 4 & [0048] discloses when the moving speed (i.e. reads on motion speed state) of the mobile station (i.e. reads on UE) is high, the time interval for searching for a cell in the LTE system (i.e. reads on target type) is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds (i.e. reads on first target duration) and if no cell of the LTE system is detected within the five seconds (i.e. reads on when no cell of the target type is found within a first target duration, the neighbor cells of the UE comprising having no cell of the target type), the mobile station searches for a cell of the 3G system (i.e. reads on first target cell in neighbor cells); Tanikawa, Figs. 3 & [0051]-[0053] discloses at step S35, it is determined whether a suitable cell has been detected within the cell search time interval and when it has been detected, the method proceeds to ALT1 of Fig. 2 and when it has not been detected or the search time interval is zero, the method proceeds to step S36 and discloses at step S36, the mobile station searches for a cell of the 3G system until the reconnection timer is expired and discloses at step S37, it is determined whether a suitable cell has been detected and when it has been detected, the method proceeds to ALT2 of Fig. 2; Tanikawa, Figs. 2 & [0054]-[0055] discloses for the case of ALT1 of Fig. 2, the mobile station has detected a cell of the LTE system to which the reconnection is to be performed and the mobile station performs the process for re-establishing the connection for the detected cell and discloses for the case of ALT2 of Fig. 2, the mobile station has detected a cell of the 3G system to which the reconnection is to be performed (i.e. reads on selects a first target cell); Tanikawa, Fig. 5 & [0058] discloses the mobile station performs the process shown and among the various functional elements included in the mobile station shows a communication controller, a search time parameter unit, etc.; Tanikawa, [0067] discloses variations, modifications, alterations and substitutions could be conceived by those skilled in the art  and the disclosed invention may be applied to any appropriate mobile communication system where a handover is performed and the devices according to the embodiments of the present invention have been explained by using functional block diagrams however these device may be implemented in hardware, software or combinations thereof.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search for cells of the LTE system and corresponding time interval for searching is based on the movement speed of the mobile station and when no cells of the LTE system is found within the corresponding time interval, the mobile station searches for neighboring cells of the 3G system and when found selects the cell for reconnection).
	Tanikawa discloses performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection but fails to explicitly disclose that the handover is directed towards a reselection or an idle mode handover and therefore fails to disclose “reselection” and as such fails to disclose “search, when the UE needs to perform cell reselection, for a cell of a target type” and “reselect a first target cell in neighbor cells of the UE”.
In a related field of endeavor, Yiu discloses:
search, when the UE needs to perform cell reselection, for a cell of a target type; reselect a first target cell in neighbor cells of the UE (Yiu, [0090] discloses the UE can only perform cell selection / reselection (i.e. reads on cell reselection) with higher priority when its mobility state / estimated velocity is medium or high for example with respect to the high-speed-railway dedicated network HST/HSR LTE network and in response to a velocity of the UE or an estimated mobility satisfying a predetermined threshold, the UE or the eNB/gNB can be configured to reselect or select the HSDN (i.e. reads on cell of a target type) over a public LTE network (i.e. reads on first target cell) and in response to the velocity of the UE not satisfying the predetermined threshold, reselect or select the public LTE network (i.e. reads on reselecting a first target cell in neighbor cells) over the HSDN; Yiu, [0101] discloses the UE can perform a longer measurement window when detecting one or more HSDN (i.e. reads on searching for a cell of a target type) by being triggered by the gNB or being preconfigured and a longer measurement window can be relative to a previous window measurement used for measurement reports on the public LTE network; Yiu, [0096] discloses these condition processed by a UE can include one or more UEs satisfying a mobile/velocity threshold, the HSDN being within a station area or a triggered measurement report comparison between measurement reports of different networks indicating the HSDN measurement above a measurement threshold or above measurements of a non-HSDN; Yiu, [0018] discloses one or more high speed dedicated networks HSDNs such as a high-speed-railway HSR / high-speed-train HST dedicated LTE cells and network components can enable cell selection / reselection / handover operations for one or more HSDNs; Yiu, [0022] discloses a UE can be provided a higher priority for cell selection / reselection to HSDN cells when in a higher mobility state compared to a lower mobility state.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the search or detection of cells of high speed railway HSDN networks are performed based on the movement speed of the UE and wherein a cell selection or reselection or handover is performed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanikawa to incorporate the teachings of Yiu for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection as taught by Tanikawa) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection, wherein the process is also utilized for cell reselection and wherein the process utilizes between a high-speed-railway dedicated network and a public LTE network and wherein the UE performs measurements utilizing a measurement window can be preconfigured or triggered by the network device gNB  as taught by Yiu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for searching for a specific type of cell based on the movement speed of a mobile device to perform a cell selection (i.e. as taught by both Tanikawa & Yiu) and is dependent upon the specific design incentives, 
Regarding claim 20, Taniwaka in view of Yiu discloses:
The UE of claim 14, wherein the processor is further configured to determine the first target duration based on the motion speed state of the UE (Tanikawa, Fig. 4 & [0048] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system).
Regarding claim 21, Taniwaka in view of Yiu discloses:
The UE of claim 14, wherein the processor is further configured to determine the first target duration from a duration set, wherein the duration set comprises at least one duration for searching for the cell of the target type that is specified in a communication protocol (Tanikawa, [0017] discloses a mobile stations includes a storing unit that stores a predetermined correspondence relationship between the mobile communication systems and moving speeds of the mobile station, wherein the cell search is to be performed for the communication systems and the cell search unit performs the cell search for the mobile communication system corresponding to the current moving speed in the correspondence relationship; Tanikawa, Fig. 4 & [0048]-[0049] discloses when the moving speed of the mobile station is high, the time interval for searching for a cell in the LTE system is set to be zero and in this case, the mobile station searches for a cell of the 3G system without searching for a cell of the LTE system and when the moving speed is a medium speed, the time interval for searching for a cell of the LTE system is five seconds and if no cell of the LTE system is detected within the five seconds, the mobile station searches for a cell of the 3G system and discloses the cell search time interval corresponding to the current moving speed is determined based on the correspondence relationship such as shown in Fig. 4; Tanikawa, Fig. 3 & [0047] discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).


Claim 4-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Yiu (US Patent Publication 2020/0236605 herein after referenced as Yiu) and further in view of FUJISHIRO et al. (US Patent Publication 2013/0171995 herein after referenced as Fujishiro).  



Regarding claim 4, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE  (Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
Taniwaka in view of Yiu discloses that the mobile device performs a process of detecting its moving speed using any suitable method but fails to explicitly disclose “the motion speed state of the UE according to a number of cell reselection times of the UE within a second target duration.”
In a related field of endeavor, Fujishiro discloses:
the motion speed state of the UE according to a number of cell reselection times of the UE within a second target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka in view of Yiu to incorporate the teachings of Fujishiro for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for a mobile device to detect its moving speed using any suitable method as taught by Tanikawa) with another known element and comparable device utilizing a known technique (i.e. process for a mobile device to detect its moving speed using any suitable method, wherein the method includes utilizing the number of handovers or reselection per unit time and travelled distance per unit time as taught by Fujishiro) to improve the similar devices in the same way and to obtain the predictable result of the system process for a mobile device to detect its 
Regarding claim 5, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE (Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
Taniwaka in view of Yiu discloses that the mobile device performs a process of detecting its moving speed using any suitable method but fails to explicitly disclose “the motion speed state of the UE according to a number of cell handover times of the UE within a third target duration.”
In a related field of endeavor, Fujishiro discloses:
the motion speed state of the UE according to a number of cell handover times of the UE within a third target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka in view of Yiu to incorporate the teachings of Fujishiro for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for a mobile device to detect its moving speed using any suitable method as taught by Tanikawa) with another known element and comparable device utilizing a known technique (i.e. process for a mobile device to 
Regarding claim 6, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE (Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
Taniwaka in view of Yiu discloses that the mobile device performs a process of detecting its moving speed using any suitable method but fails to explicitly disclose “the motion speed state of the UE according to a movement distance of the UE within a fourth target duration.”

the motion speed state of the UE according to a movement distance of the UE within a fourth target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka in view of Yiu to incorporate the teachings of Fujishiro for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and 
Regarding claim 16, Taniwaka in view of Yiu discloses:
The UE of claim 14, wherein the processor is further configured to determine the motion speed state of the UE (Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
“the motion speed state of the UE based on a number of cell reselection times of the UE within a second target duration.”
In a related field of endeavor, Fujishiro discloses:
the motion speed state of the UE based on a number of cell reselection times of the UE within a second target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka in view of Yiu to incorporate the teachings of Fujishiro for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various 
Regarding claim 17, Taniwaka in view of Yiu discloses:
The UE of claim 14, wherein the processor is further configured to determine the motion speed state of the UE (Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
Taniwaka in view of Yiu discloses that the mobile device performs a process of detecting its moving speed using any suitable method but fails to explicitly disclose “the motion speed state of the UE based on a number of cell handover times of the UE within a third target duration”.
	In a related field of endeavor, Fujishiro discloses:
the motion speed state of the UE based on a number of cell handover times of the UE within a third target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).

Regarding claim 18, Taniwaka in view of Yiu discloses:
(Tanikawa, Fig. 3 & [0046]-[0047] discloses at step S32, the mobile station detects a moving speed that may be measured by any suitable method that has been known in the technical field and discloses at step S33, the mobile station determines a cell search time interval during which a cell of the LTE system is searched for and a correspondence relationship between the moving speeds and the cell search time intervals has been determined in advance and is stored in the memory of the mobile station).
Taniwaka in view of Yiu discloses that the mobile device performs a process of detecting its moving speed using any suitable method but fails to explicitly disclose “the motion speed state of the UE based on a movement distance of the UE within a fourth target duration”.
	In a related field of endeavor, Fujishiro discloses:
the motion speed state of the UE based on a movement distance of the UE within a fourth target duration (Fujishiro, [0106] discloses the controller of the radio terminal UE corresponds to an acquisition unit configured to acquire movement speed information indicating a movement speed of the radio terminal UE; Fujishiro, [0108]-[0109] discloses the controller measures the number of handovers / the number of cell reselections per unit time and since the larger number of handovers / higher number of cell reselection per unit time means that the radio terminal UE is moving at a higher speed, a movement speed which is estimated by the number of handovers / the number of cell reselections per unit time is used as movement speed information and discloses the controller measures a travelling distance per unit time and a movement speed is obtained from the travelling distance per unit time and thus the obtained movement speed is used as the movement speed information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka in view of Yiu to incorporate the teachings of Fujishiro for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for a mobile device to detect its moving speed using any suitable method as taught by Tanikawa) with another known element and comparable device utilizing a known technique (i.e. process for a mobile device to detect its moving speed using any suitable method, wherein the method includes utilizing the number of handovers or reselection per unit time and travelled distance per unit time as taught by Fujishiro) to improve the similar devices in the same way and to obtain the predictable result of the system process for a mobile device to detect its moving speed using any suitable method (i.e. as taught by both Tanikawa & Fujishiro) and is dependent upon the specific design incentives, needs and requirements (i.e. .   


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Yiu (US Patent Publication 2020/0236605 herein after referenced as Yiu) and further in view of KU et al. (US Patent Publication 2018/0242208 herein after referenced as Ku).  

Regarding claim 8, Taniwaka in view of Yiu discloses:
The method of claim 7 (see claim 7).  Taniwaka in view of Yiu discloses reselecting to a cell that has been found during a measurement period but fails to explicitly disclose what occurs when multiple cells are located and therefore fails to disclose “wherein reselecting the cell of the target type in response to the cell of the target type is found within the first target duration further comprises: reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the second target cell is determined based on a measurement result of the at least two cells of the target type.”
	In a related field of endeavor, Ku discloses:
reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the (Ku, [0131]-[0132] discloses a UE measures the signal level of a cell on a current frequency and also measures the signal level of a cell on another RAT or another frequency and different frequencies and different RATs can be assigned different priorities and the UE may follow these priorities when performing measurement for cell selection or reselection and discloses measurement on a frequency / RAT with a high priority is always performed and when multiple cells with the same priority are found on a frequency, a cell having the highest signal level in view of a set offset and hysteresis may be selected; Ku, [0124] discloses measurement gaps are periods that the UE may use to perform measurements).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Taniwaka in view of Yiu to incorporate the teachings of Ku for the purpose of providing good quality of service by allowing the system to select the cell with the highest signal level when multiple cells are available (Ku, [0132]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell to perform a cell selection .   


Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US Patent Publication 2013/0053042 herein after referenced as Tanikawa) in view of Yiu (US Patent Publication 2020/0236605 herein after referenced as Yiu) and further in view of ZHANG et al. (US Patent Publication 2020/0091988 herein after referenced as Zhang).   

Regarding claim 10 and claim 19, Taniwaka in view of Yiu discloses:
The method of claim 1, further comprising: and The UE of claim 14, wherein the processor is further configured to receiving (Yiu, [0101] discloses the UE can perform a longer measurement window when detecting one or more HSDN by being triggered by the gNB or being preconfigured and a longer measurement window can be relative to a previous window measurement used for measurement reports on the public LTE network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station gNB sends a signal to the UE indicating the use of a longer measurement window when triggered by the gNB).
Taniwaka in view of Yiu discloses that the duration is determined utilizing signals sent by the base station but fails to explicitly disclose that said signals are “high-layer signals” and therefore fails to disclose “receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling.”
	In a related field of endeavor, Zhang discloses:
receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling (Zhang, [0059]-[0060] discloses the global search period may for example be signaled to the UE by means of a high layer configuration and discloses the network side via a base station may configure the UE with a global search period).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Taniwaka in view of Yiu to incorporate the teachings of Zhang for the purpose of 
making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645